DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a steering assist system includes: a first sensor; a second sensor; and an electronic control unit. The electronic control unit is configured to start a lane change assist control when another vehicle obstructing a lane change is detected; detect a progress status of the lane change; stop the lane change assist control, when the first sensor detects an approaching vehicle; execute a center return assist control when the lane change assist control is stopped in a former part of the lane change and execute a collision avoidance assist control when the lane change assist control is stopped in a latter part of the lane change (e.g. Fuji (US 2018/0345978 A1)) and also an automated driving system and method of autonomously driving a vehicle. The system includes for a vehicle including at least one sensor device configured to detect the vehicle position and sense environment characteristics of the vehicle, an electronic control device configured to control autonomous driving of the vehicle based on an output of the sensor device, in which the controlling of autonomous driving includes an autonomous overtaking functionality for overtaking by changing the lane (e.g. Gillet (US 2021/0016779 A1)). However, none of the prior art singly or in combination discloses all the claim limitations as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.



Allowable Subject Matter
Claims 1-11 have been allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./Examiner, Art Unit 3664       
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664